.' ,;..
 AO 245B (Rev. 02/08/2019) Judgment in.a Criminal Petty Case (Modified)                                                                               Page 1    of!'?>~
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offe'nses Committed On or After November 1, 1987)
                                       v.

                     Francisco Cruz-Bernardino                              Case Number: 3:19-mj-21940

                                                                            D onaldL Levme
                                                                                        .
                                                                                                                ,
                                                                            Defendant's Atiorn y
                                                                                                                    f~~,,       "·~   Efl
                                                                                                                                      '    ,..,.
 REGISTRATION NO. 7499 2298
 THE DEFENDANT:                                                                                                      MAY 1 S 2019
  ISi pleaded guilty to count(s) 1 of Complaint                                                                                   .--,·~·.ro-.- r·;'l'.I!~..-
                                                                                                     CLt:. .... n., 1•.• '·.. b.-'. - :. n :~ " " ' ,,~          NIA
     D was found guilty to count( s)                                                               SOUTHER'-\        P !,.... , .:-;c ! u!- Cr\
                                                                                                               .~•- ~,,...;' ' "               -·
                                                                                                                                                    ir·OR
                                                                                                                                                    "\l'':;'.·-·
                                                                                                                                                                 ·-··

       after a plea of not guilty.                                               BY     ·-·-· ---
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                   Nature of Offense                                                                    Connt Number(s)
 8:1325                            .ILLEGAL ENTRY (Misdemeanor)                                                         1

     D The defendant has been found not guilty on count(s)
                                                           -------------------
     0 Count(s)                                               dismissed on the motion of the United States.
                    ----------------~~



                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                ~TIME SERVED                              D --------'--~days

     ISi Assessment: $10 WAIVED ISi Fine: WAIVED
     ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, May 16, 2019
                                                                          Date of Imposition of Sentence


     Received
              /
                   T2f
                       k/
                  .~BU~S~M-,-µ~--~-­
                                                                           ~~
                                                                           HONORABLE ROBERT A. MCQUAID
                                                                           UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                                  3: l 9-mj-21940
